Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-15-2006

Savage v. Bonavitacola
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2167




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Savage v. Bonavitacola" (2006). 2006 Decisions. Paper 1109.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1109


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                  NOS. 05-2167 & 05-3133
                    ________________

                  THORNTON SAVAGE,

                              Appellant


                              v.

      ALEX BONAVITACOLA; LOUISE MASCILLI;
       JANET FASY DOWDS; LYNNE ABRAHAM

         ____________________________________

       On Appeal From the United States District Court
            For the Eastern District of Pennsylvania
                  (D.C. Civ. No. 03-cv-00016)
       District Judge: Honorable Thomas N. O’Neill, Jr.
       _______________________________________


         Submitted Under Third Circuit LAR 34.1(a)
                     March 27, 2006

BEFORE: McKEE, FUENTES and NYGAARD, CIRCUIT JUDGES

                   (Filed: May 15, 2006)

                 _______________________

                        OPINION
                 _______________________
PER CURIAM

       Thornton Savage appeals the District Court’s orders granting appellees’ motions to

dismiss and for summary judgement. The procedural history of this case and the details

of Savage’s claims are well-known to the parties, set forth in the District Court’s

thorough opinions, and need not be discussed at length. Briefly, Savage filed a civil

rights complaint under 42 U.S.C. § 1983 in the District Court for the Eastern District of

Pennsylvania. He alleged that appellees violated his rights by depriving him of

transcripts from the voir dire and closing arguments of his criminal trial. In granting the

motions to dismiss, the District Court concluded that Savage had failed to state a claim of

conspiracy and that appellee Abraham, as District Attorney, was entitled to absolute

immunity. In granting appellees’ motion for summary judgment, the District Court

determined that Savage’s remaining claim was barred by the statute of limitations.

Savage filed notices of appeal from both orders, and the appeals have been consolidated.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s orders granting appellees’ motions to dismiss and for summary

judgment. Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). When

reviewing a complaint for failure to state a claim, the Court must accept the allegations in

the complaint as true. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). The Court

should not dismiss a complaint unless it is clear that no relief could be granted under any

set of facts that could be proved. Id. A grant of summary judgment will be affirmed if

our review reveals that “there is no genuine issue as to any material fact and that the

                                             2
moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). We

review the facts in a light most favorable to the party against whom summary judgment

was entered. See Coolspring Stone Supply, Inc. v. American States Life Ins. Co., 10 F.3d
144, 146 (3d Cir. 1993).

       Claims brought pursuant to 42 U.S.C. § 1983 are subject to the state statute of

limitations for personal injury actions. Wilson v. Garcia, 471 U.S. 261, 266-67 (1985).

The statute of limitations for a personal injury action in Pennsylvania is two years. 42

Pa.C.S.A. § 5524. A cause of action accrues when the plaintiff knows or has reason to

know of the injury that constitutes the basis of the cause of action. Sameric Corp. of

Delaware, Inc. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998). We agree with

the District Court that Savage knew of his alleged injury by October 1999, or, at the

latest, by July 2000. Thus, his complaint, dated December 21, 2002, was filed beyond the

statute of limitations.1

       Because his claims are time-barred, we need not reach the question of whether

appellee Abraham was entitled to absolute immunity. Moreover, we need not review the

District Court’s dismissal of Savage’s conspiracy claim as Savage argues that he did not

raise such a claim in his complaint. Brief at 15 (“Appellant asserts that his § 1983

Complaint did not allege § 1983 Civil Conspiracy cause of action . . .”). He further


   1
    Savage concedes that he waived his argument that the statute of limitations should be
equitably tolled. He also requests that we remand the matter to the District Court to
provide him with the opportunity to file a motion pursuant to Fed. R. Civ. P. 60(b). We
note that a remand is not necessary for Savage to file a Rule 60(b) motion.
                                             3
asserted that “the District Court read a cause of action into his § 1983 complaint that was

not present, and thus its determination was improper.” Brief at 19.

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s June 3, 2005, judgment.




                                             4